                                        Danielle M. Ryman
                                        DRyman@perkinscoie.com
                                        PERKINS COIE LLP
                                        1029 West Third Avenue, Suite 300
                                        Anchorage, AK 99501-1981
                                        Telephone: 907.279.8561
                                        Facsimile: 907.276.3108
                                        Attorneys for Defendants
                                        UNIVERSITY OF ALASKA BOARD OF
                                        REGENTS AND UNIVERSITY OF
                                        ALASKA SYSTEM
                                                            IN THE UNITED STATES DISTRICT COURT
                                                                  FOR THE DISTRICT OF ALASKA

                                        JANE DOE I, JANE DOE II, JANE DOE III,
                                        JANE DOE IV, JANE DOE V, AND DOES 6-
                                        20,
                                                             Plaintiffs,
                                                 v.
                                        DAVID YESNER, UNIVERSITY OF                      Case No. 3:19-cv-00136-HRH
                                        ALASKA BOARD OF REGENTS AND
                                        UNIVERSITY OF ALASKA SYSTEM,
                                                             Defendants.


                                          DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS AND
                                        UNIVERSITY OF ALASKA SYSTEM JOINDER OF DEFENDANT YESNER’S
                                         MOTION TO DISMISS--STATUTE OF LIMITATIONS AND MOTION FOR
                                                     DISMISSAL OF FICTITIOUS PLAINTIFFS

                                                 Defendants University of Alaska Board of Regents and University of Alaska
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        System (collectively, “the University”) by and through their attorneys, Perkins Coie
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM JOINDER OF
                                        DEFENDANT YESNER’S MOTION TO DISMISS--STATUTE OF
                                        LIMITATIONS AND MOTION FOR DISMISSAL OF FICTITIOUS                          -1-
                                        PLAINTIFFS
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        145095203.1
                                          Case 3:19-cv-00136-HRH Document 30 Filed 07/23/19 Page 1 of 2
                                        LLP, join in defendant David Yesner’s Motion to Dismiss at Docket 16. The plaintiffs

                                        allege that the University is vicariously liable for the acts of Yesner, and therefore join

                                        in Yesner’s motion to dismiss based on the applicable statute of limitations for those

                                        claims alleged against Yesner. The University further joins in plaintiffs’ motion to

                                        dismiss the unnamed Jane Doe plaintiffs for the reasons stated in the underlying motion

                                        at Docket 16.


                                                 DATED: July 23, 2019.

                                                                                          PERKINS COIE LLP

                                                                                          s/Danielle M. Ryman
                                                                                          Danielle M. Ryman, Alaska Bar No. 9911071
                                                                                          PERKINS COIE LLP
                                                                                          1029 West Third Avenue, Suite 300
                                                                                          Anchorage, AK 99501-1981
                                                                                          Telephone: 907.279.8561
                                                                                          Facsimile: 907.276.3108
                                                                                          Attorney for Defendants
                                                                                          UNIVERSITY OF ALASKA BOARD OF
                                                                                          REGENTS AND UNIVERSITY OF ALASKA
                                                                                          SYSTEM
                                                                                  CERTIFICATE OF SERVICE
                                        I hereby certify that on July 23, 2019 I filed a true and correct copy of the foregoing document with the Clerk of
                                        the Court for the United States District Court – District of Alaska by using the CM/ECF system. Participants in
                                        Case No. 3:19-cv-00136-HRH who are registered CM/ECF users will be served by the CM/ECF system.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        s/ Danielle M. Ryman
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM JOINDER OF
                                        DEFENDANT YESNER’S MOTION TO DISMISS--STATUTE OF
                                        LIMITATIONS AND MOTION FOR DISMISSAL OF FICTITIOUS                                                      -2-
                                        PLAINTIFFS
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        145095203.1
                                          Case 3:19-cv-00136-HRH Document 30 Filed 07/23/19 Page 2 of 2
